Citation Nr: 0628266	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  01-09 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for an acquired psychiatric 
disorder, excluding post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from June 1976 until June 
1979.  He subsequently had served in the Army National Guard.  

The record reflects that service connection for an acquired 
psychiatric disorder was denied by the Department of Veterans 
(VA) Board of Veterans' Appeals (Board) in a decision dated 
in October 1989.  This determination is final.  See 38 
U.S.C.A. § 7104 (West 2002 & Supp. 2005).  The appellant most 
recently attempted to reopen his claim for service connection 
for psychiatric disability in May 2000.

The current appeal comes before the Board from a December 
2000 rating decision of the VA Regional Office (RO) that 
declined to reopen the appellant's claim.

The Board points out the issue of service connection for PTSD 
has been adjudicated separately from the matter at issue and 
is the subject of another rating decision.


FINDINGS OF FACT

1.  The Board denied service connection for an acquired 
psychiatric disorder by a decision dated in October 1989.

2.  Evidence received subsequent to the Board's 1989 decision 
when considered by itself or together with previous evidence 
of record is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's October 1989 decision is final.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1100 (2005).

2.  The evidence received subsequent to the Board's October 
1989 decision is not new and material and the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder is not reopened.  38 U.S.C.A. §§  5102, 
5103, 5103A, 5107, 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statements of 
the case, the veteran and representative have been notified 
of the laws and regulations governing entitlement to the 
benefit sought, and informed of the ways in which the current 
evidence has failed to substantiate the claim.  These 
discussions also served to inform him of the evidence needed 
to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In a letter dated in March 
2005, the RO informed the appellant of what the evidence had 
to show to substantiate the claim, what medical and other 
evidence the RO needed from him, what information or evidence 
he could provide in support of the claim, and what evidence 
VA would try to obtain on his behalf.  He was also advised to 
submit relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  Although adequate notice required 
by the VCAA was not provided until after the RO initially 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled." Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim.  Voluminous VA and Social Security 
clinical and administrative records have been requested and 
associated with the claims folder.  He was scheduled for a 
personal hearing in July 2006 at the Board but wrote to 
cancel his appointment, stating that he was unable to appear 
due to illness.  He did not request to reschedule the 
hearing.  

As for whether further action should have been undertaken by 
way of obtaining additional development, the Board notes that 
such action is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains: 1) 
competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability. 38 C.F.R. § 3.159(c) (4) 
(2003).  In this case, there is no indication, except by way 
of unsupported allegations, that the claimed disability or 
disease is associated with military service.  Additionally, 
absent the receipt of new and material evidence (as will be 
explained below), further evidentiary development along these 
lines is not required as to the claim to reopen.  
Consequently, the Board finds that VA does not have a duty to 
assist that is unmet and that further assistance with respect 
to the claim is not required.  See 38 U.S.C.A. § 5103A (a) 
(2).

Turning to the merits of the veteran's claim, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

Service incurrence will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within the year following separation from qualifying 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2005).

The evidence that was of record when the Board denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder in 1989 consisted of service 
medical records that showed no complaints or findings 
referable to psychiatric or emotional disability.  Upon 
examination in March 1979 for separation from service, the 
veteran's psychiatric status was evaluated as normal.  He 
denied any psychiatric disability.  On VA examination in 
September 1979 for a complaint not pertinent to this appeal, 
he was determined to be normal from a psychiatric standpoint.  
Subsequently received were VA clinical records dating from 
December 1983 showing multiple admissions for psychiatric 
disability, variously diagnosed as schizophrenia, bipolar 
disorder, personality disorder, and primarily, 
schizoaffective disorder.  

By Board decision dated in October 1989, service connection 
for an acquired psychiatric disorder was denied on the basis 
that chronic psychiatric disability was not present during 
active duty and was first demonstrated years after discharge 
from service.

Evidence received since the October 1989 Board decision 
consists of extensive VA clinical records dating from 
December 1983 reflecting that the veteran has continued to 
receive treatment, including hospitalization, for disability 
primarily diagnosed as schizoaffective disorder, bipolar 
type.  The appellant is shown to receive Social Security 
benefits, and extensive documentation on which the award was 
based has been received from that agency indicating that it 
was it was for psychiatric disability. 

The Board thus finds in this instance that while evidence 
received since the Board's October 1989 final rating decision 
is new in the sense that it was not previously of record, 
none of it is "material" to the claim for service 
connection for an acquired psychiatric disorder now before 
us.  Such evidence relates solely to prior and ongoing 
treatment for the claimed disability without any mention that 
it is associated with or traceable to the veteran's military 
service.

Specifically, no additional evidence has been received that 
indicates that the veteran was treated for an acquired 
psychiatric disorder in service or for years thereafter.  
There is no clinical evidence of record that shows a 
relationship to service, or that the currently diagnosed 
bipolar schizoaffective disorder is otherwise of service 
onset.  Evidence relating to the psychosis does not allow for 
a presumption that one was incurred in service because there 
is no showing that one was diagnosed within one year of 
discharge from active duty.  The veteran was also given 
diagnoses of personality disorder in the years after service, 
but these disorders are conditions that are not within the 
meaning of disability for the purpose of awarding service 
connection.  38 C.F.R. § 3.303(c); see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996).

Therefore, upon review of all of the additional information 
received since the October 1989 Board decision, it is found 
that the evidence is not so significant that it must be 
considered to fairly decide any of the claim to reopen.  The 
newly received information shows that the veteran does 
experience the claimed disability, but the evidence does not 
tend to prove a relationship to service, or in the case of 
chronic disabilities as defined by 38 C.F.R. § 3.309, it does 
not show that the veteran had the disability within a year of 
his separation from service.  Absent such evidence, it may 
not be said that the newly received evidence, considered 
alone or with previously submitted evidence, must be 
considered to fairly decide the claim.  The veteran's 
application to reopen his claim of service connection for an 
acquired psychiatric disorder, excluding PTSD, is therefore 
denied.

The preponderance of the evidence is against the claim.




ORDER

New and material evidence has not been received to reopen the 
claim of service connection for an acquired psychiatric 
disorder.  The claim to reopen is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


